J-S27016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    QA ACQUISITIONS, LLC                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PATRICIA L. SCOTT                          :
                                               :
                       Appellant               :   No. 2621 EDA 2021

              Appeal from the Judgment Entered June 16, 2022
     In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): 210400255


BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                            FILED OCTOBER 17, 2022

       Appellant Patricia L. Scott appeals pro se from the judgment entered in

favor of Appellee QA Acquisitions, LLC, in the underlying landlord/tenant

dispute.1 After review, we affirm.
____________________________________________


1  The record reflects that Appellant filed her appeal on December 13, 2021,
following the trial court’s order denying post-trial motions. Because no
judgment had been entered, Appellant’s appeal was premature. See Brown
v. Philadelphia Coll. of Osteopathic Med., 760 A.2d 863, 865 n.1 (Pa.
Super. 2000) (providing that an appeal lies from the judgment entered
following disposition of post-trial motions). On April 27, 2022, this Court
issued an order directing Appellant to praecipe for the entry of judgment and
file in this Court, within fourteen days, a certified copy of the trial court docket
reflecting that judgment was entered. The April 27, 2022 order informed
Appellant that once judgment was entered, her previously filed notice of
appeal would be treated as filed after the entry of judgment in accordance
with Pa.R.A.P. 905(a)(5); see also Johnston the Florist, Inc. v. TEDCO
Constr. Corp., 657 A.2d 511, 513 (Pa. Super. 1995) (en banc) (holding that
jurisdiction in this Court may be perfected after an appeal has been filed upon
the docketing of a final judgment). See Order, 4/27/22. However, Appellant
failed to comply with this order. This Court issued a second order on May 18,
(Footnote Continued Next Page)
J-S27016-22



       The trial court summarized the relevant facts and procedural history in

this matter as follows:

       On May 4, 2021, [Appellee] filed a landlord/tenant complaint
       seeking judgment against [Appellant] for outstanding rent,
       attorney fees, court costs and late fees relating to the [subject
       property located in] Philadelphia, PA 19124.[FN1] In the complaint,
       Appellee attached a copy of a lease agreement between the
       parties reflecting a rental period from August 1, 2019, to July 31,
       2020, with rent set at a rate of $1,300.00 per month. Appellee
       also attached documentary evidence further reflecting the parties
       had entered into a subsequent agreement, following termination
       of the lease, extending the rental period on a month-to-month
       basis with rent set again at rate of $1,300.00 per month. Appellee
       further submitted with its complaint a notice of non-renewal dated
       November 5, 2020, demonstrating termination of this month-to-
       month rental agreement.
          [FN1]See Appellee’s May 4, 2021, complaint at pg.5[2]
          (Specifically Appellee in this case requested $10,150.00 for
____________________________________________


2022, and informed Appellant that failure to praecipe for the entry of judgment
and comply with this Court’s order could result in dismissal. See Order
5/18/22. Appellant again failed to comply. This Court filed a third order on
June 13, 2022, and on June 16, 2022, Appellant provided this Court with a
copy of the trial court docket reflecting that judgement in this matter was
entered on June 16, 2022. Accordingly, on June 22, 2022, this Court
discharged the prior orders and referred the issue concerning the propriety of
Appellant’s appeal to this panel. Order, 6/22/22. Although we could dismiss
Appellant’s appeal for failure to comply in a timely manner with this Court’s
April 27, 2022, and May 18, 2022 orders, see Johnston the Florist, 657
A.2d at 513, we will deem Appellant’s appeal properly filed from the June 16,
2022 judgment entered in favor of Appellee.

2 In its complaint, Appellee also states that Appellant received written notice
of the applicable COVID-19 financial hardship information providing Appellant
the opportunity to resolve her outstanding rent without legal action. Compl.,
5/4/21, at ¶10. Appellee then notes that Appellant did not respond to Appellee
with a notice of financial hardship. Id. at ¶11. The trial court found that
although Appellant provided evidence indicating that she applied for COVID-
(Footnote Continued Next Page)


                                           -2-
J-S27016-22


          outstanding rent, previously incurred attorney’s fees and
          court costs; $1,300.00 for ongoing rent and related
          attorney’s fees of $350.00 per hour; and late fees in the
          amount of $390.00).

       On October 5, 2021, this court sustained Appellee’s preliminary
       objections and granted [Appellant] leave of thirty (30) days to file
       an amended answer with new matter. Appellant filed an amended
       answer on October 21, 2021, that was substantially similar in
       substance and nature to her prior filed answer. In the amended
       answer Appellant again reiterated claims that she had applied for
       Phase 4 rental assistance and that Appellee improperly accessed
       her premises. Appellant again indicated she was up to date on all
       required rental payments and claimed Appellee was “grossly”
       manipulating her rental balances through its online portal. On
       November 3, 2021, a bench trial was held before this court at
       which time the parties presented evidence and testimony
       regarding the merits of their case. On November 4, 2021,
       following a bench trial, this court issued an order . . . in favor of
       Appellee. This court further assessed damages against Appellant
       in the amount of $5,640.00 for unpaid rent.

       On November 12, 2021, Appellant filed a motion for
       reconsideration of this court’s November 4, 2021 order. On
       November 15, 2021, this court scheduled a hearing on Appellant’s
       motion for reconsideration for December 1, 2021, at 10:00 A.M.
       via Zoom teleconferencing software. On December 1, 2021, a
       hearing was held where for a second time both parties presented
       evidence and testimony concerning the merits of their case.
       Following the hearing on December 1, 2021, this court denied
       Appellant’s motion for reconsideration. On December 13, 2021,
       Appellant filed a notice of appeal . . . . On December 17, 2021,
       this court ordered Appellant to file a concise statement of matters
       complained of on appeal pursuant to Pa.R.A.P. 1925(b). On
____________________________________________


19 Emergency Rental Assistance, Appellant presented no evidence that her
application was approved or the status of that application. Trial Ct. Op.,
3/31/22, at 9-10. The trial court also notes that Appellant remains in the
subject property as a holdover tenant. Id. at 10. The trial court addressed
Appellant’s allegations concerning Appellee’s alleged failures to follow
mandates concerning COVID-19 Emergency Rental Assistance, and the trial
court explained that Appellant failed to substantiate any of these claims. See
id., at 5-9; 14-17.


                                           -3-
J-S27016-22


      January 25, 2022, having received no [Rule] 1925(b) statement
      from Appellant, this court filed a statement in-lieu of an opinion
      requesting Appellant’s issues on appeal be deemed waived and
      her appeal dismissed. On February 14, 2022, the Superior Court
      of Pennsylvania granted Appellant’s motion for relief requesting
      permission to file her [Rule] 1925(b) statement nunc pro tunc. In
      its order, the Superior Court of Pennsylvania remanded the matter
      back to this court and directed “pro se Appellant Patricia Scott” to
      file her [Rule] 1925(b) statement within twenty-one (21) days of
      this order. Appellant filed a [Rule] 1925(b) [statement] on
      February 25, 2022.

Trial Ct. Op., 3/31/22, at 1-4 (formatting altered and some footnotes

omitted).

      On appeal, Appellant presents the following issues which we set forth

verbatim:

      The Appellee QA Acquisitions LLC filed a complaint in the middle
      of a worldwide pandemic against the Appellant Patricia Scott
      without first acknowledging the hardship due to Covid-19 that the
      Appellant was experiencing and treating the circumstances of the
      hardship as business as usual ignoring all mandates under chapter
      9-809, using methods of Self-Help Eviction Practices under 9-1603
      prior to acting in court, filing a fraudulent claim, and perjuring
      themselves in their testimony. Subject to penalties under 9-1605
      and 28 U.S.C.1746.

      Mandates were set forth to protect tenants from homelessness
      due to circumstances beyond their control and by landlords who
      refuse to adhere to the mandates. that stated that no landlord
      shall move forward without first applying for evictions diversions
      program to ensure an amicable outcome for both landlord and
      tenant and is a dispositive action and cannot be waived.

Appellant’s Brief at 11 (verbatim).

      We are constrained to observe that Appellant’s pro se brief is a

combination of unsubstantiated accusations and broad conclusions of fact and

law without reference to the record or analysis of alleged trial court error. See


                                      -4-
J-S27016-22


Appellant’s Brief at iv-xii. Compounding this obstacle, Appellant provides no

indication or reference to where in the record she may have raised and/or

preserved these issues in the trial court. See id.

      It is well settled that:

      it is an appellant’s duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims with
      pertinent discussion, with references to the record and with
      citations to legal authorities.     Citations to authorities must
      articulate the principles for which they are cited.

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. Moreover, when defects in a brief
      impede our ability to conduct meaningful appellate review, we
      may dismiss the appeal entirely or find certain issues to be
      waived.

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (citations

omitted); see also Milby v. Pote, 189 A.3d 1065, 1079 (Pa. Super. 2018)

(stating that “[w]e shall not develop an argument for an appellant, nor shall

we scour the record to find evidence to support an argument; instead, we will

deem [the] issue to be waived” (citation omitted)).

      Although this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing. Accordingly, pro se litigants must comply with the
      procedural rules set forth in the Pennsylvania Rules of Court; if
      there are considerable defects, we will be unable to perform
      appellate review.

Commonwealth v. Vurimindi, 200 A.3d 1031, 1037-38 (Pa. Super. 2018)

(citations and quotation marks omitted), appeal denied, 217 A.3d 793 (Pa.


                                     -5-
J-S27016-22


2019), cert. denied, 140 S. Ct. 1147 (2020); see also Branch Banking &

Tr. v. Gesiorski, 904 A.2d 939, 942-943 (Pa. Super. 2006) (concluding that

“[w]hen issues are not properly raised and developed in briefs, when the briefs

are wholly inadequate to present specific issues for review, a Court will not

consider the merits thereof” (citations omitted and formatting altered)).

      Here, we have carefully reviewed Appellant’s brief, and we find the

defects to be substantial.   Appellant has not complied with the applicable

procedural rules. Importantly, Appellant has not developed any arguments

by applying legal principles to her case. See Pa.R.A.P. 2119(a). Significantly,

Appellant does not included citations to, or appropriate analyses of, any legal

authority supporting an appeal. See id. Although we have liberally construed

Appellant’s pro se brief and empathize with her challenges experienced during

the pandemic, we are barred from acting as her counsel and developing her

arguments. See Vurimindi, 200 A.3d at 1037-38; Milby, 189 A.3d at 1079.

For these reasons, we are reluctantly constrained to conclude that Appellant

has failed to properly address her issues on appeal, and we find the issues

waived. In any event, to the extent Appellant preserved her issues on appeal,

we would affirm on the basis of the trial court’s opinion. See Trial Ct. Op.,

3/31/22, at 4-17.

      Judgment affirmed.




                                     -6-
J-S27016-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                          -7-